DETAILED ACTION
	Applicant's response, filed 14 July 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a Continuation of US application 15/099,165, filed 14 April 2016, now US Patent 10,007,762 and claiming the benefit of priority to US Provisional Application 62/149,145, filed 17 April 2015.  Priority is acknowledged to the provisional application herein.  Applicant has pointed to support in the provisional application as provided in the remarks at page 10, section II (Priority).  As such, the instant claims 21-39 and 41 are assessed a priority date of the of 17 April 2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-39 and 41 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The instant rejection is maintained from the previous Office Action.  Any newly recited portions herein are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a computer-implemented method; a system; and a non-transitory computer-readable medium for assessing tissue function.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Independent Claims 21, 29: “computing blood flow through the patient-specific vascular model”; “dividing the patient-specific tissue model into one or more subsections”; “computing, for each subsection of the one or more subsections, a corresponding perfusion value based on the computer blood flow”; “simulating a treatment…by updating the patient-specific vascular model or the one or more subsections”; “computing an updated perfusion value…using the updated patient-specific vascular model or the updated one or more subsections”. 
 	Independent claim 37: “computing blood flow through the patient-specific vascular model”; “using machine learning to associate the blood flow with one or more subsections…”; and “computing for each subsection of the one or more subsections, a corresponding perfusion value based on the computed blood flow”
	Claims 22, 30, and 38: “identifying the at least one subsection by identifying…a perfusion deficit”.
	Claims 23, 31, and 39: “conducting an assessment of tissue function…”
	Claims 24, 32: “wherein assessment…includes an assessment of a patient’s risk…”
	Claims 25 and 33: “wherein the assessment…includes an assessment of one or more patient-specific values…”
	Claims 26 and 34: “calculating a patient-specific tissue characteristic value…”
	Claims 27 and 35: “determining a vessel outlet…” and “computing a perfusion value…”:
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited above are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to receive data in the form of a model (independent claims) and perform operations such as “computing blood flow”; “dividing” the model into subsections; and “computing” a perfusion value for the subsections.  There are no specifics as to the methodology involved in said steps and thus, under the BRI, one could, for example, be provided said model and perform the computations on a piece of paper and further divide said model using pen and paper.  New limitations including “simulating…by updating” and “computing an updated value” are not steps that constitute anything beyond mental abstract ideas which could include merely using said model data by updating the model and computing further values with a pen and paper or with the aid of a computer as a tool.  There are no parameters as to what constitute “simulating” or any specialized computing function that would lend this operation to change the way in which a computer operates, for example.  Other steps, recited in dependent claims, further include that said techniques are performed using mathematical techniques (e.g., calculating).  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claims 21, 29: “receiving a patient-specific vascular model”; “receiving a patient-specific tissue model”; and “generating a treatment recommendation based on the updated perfusion value…” (or based on the computed perfusion value: claim 37).
Claims 21, 29, and 37: “computer-implemented”;  “system”; “data storage device”; “processor”; computer-readable medium”
Dependent claims 22, 30, and 38: “generating the treatment recommendation”
Dependent claims 26 and 34: “generating a patient specific electrophysiological and/or biomechanical model…”
Dependent claims 28 and 36: “the treatment recommendation includes an evaluation of stent insertion…”
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “receiving” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).  Further elements to generating a treatment recommendation are those which are extra-solution activity and are recited at a high level of generality that does not provide a practical application to the recited judicial exceptions.
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to Mansi et al. (US 2013/0197884; IDS document), for example, discloses that using patient-specific models is routine, well-understood and conventional technique in the art.  Said portions of the prior art are, for example, (abstract); [0005].  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 21-39 and 41, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Mansi et al. teaches that computing elements are routine, well-understood and conventional in the art.  See, as example, [0005]; [Figures 2, 6, and 19].  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that independent claim 21 has been amended to include steps directed to “simulating a treatment…by updating the vascular model or the one or more subsections…” and “computing an updated perfusion value…using the updated patient-specific vascular model or the one or more subsections…” and “generating a treatment recommendation…based on the updated perfusion value…” and that in that respect, “the claims very clearly ‘use the judicial exception in a manner that imposes a meaningful limit on the judicial exception [here, mental processes], such that the claim is more than a drafting effort…”
	It is respectfully submitted that this is not persuasive.  Applicant has pointed to further steps that constitute judicial exceptions, such as “simulating a treatment…by updating” and “computing an update perfusion value…using the updated…model or the updated…subsections of the…model”.  Those steps are directed to abstract ideas in the claim and cannot therefore represent ones that provide significantly more.  When looked at in combination with the final step of “generating a treatment recommendation” said steps while using the data generated from previous steps to inform treatment recommendations, are nothing more then those that are extra-solution “apply it” steps in the claims and do not provide for integration of any of the judicial exceptions into, for example, a change to the operation of a machine or to a specific treatment for a specific disease.  As such, the claim remain non-statutory.
	2.  Applicant states further that the instant claims cannot be performed in the human mind.  Applicant sates correctly that the action acknowledges that “receiving” steps are additional elements.  Applicating states that each element requires the use of a patient specific model and are not able to be performed in the human mind.  
	Applicants arguments are not persuasive  The instant claim require on receiving said models.  There are no stipulations of how said models are received.  On can merely look at  a model on a computer screen or receive a printed out, for example, of “models” and use them in the capacity as currently claimed.  As such, said steps of receiving models are only ones of “receive data” or gather data, as it were.  See the above rejection.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631